 


113 HR 4632 IH: If Our Military Has to Fly Coach Then so Should Congress Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4632 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Gosar (for himself, Mr. Jones, Mr. Ruiz, and Mr. Barrow of Georgia) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To prohibit the use of funds provided for the official travel expenses of Members of Congress and other officers and employees of the legislative branch for airline accommodations which are not coach-class accommodations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the If Our Military Has to Fly Coach Then so Should Congress Act of 2014.  
2.Prohibiting use of funds for official travel expenses of Members of Congress and legislative branch employees for airline accommodations other than coach-class 
(a)ProhibitionExcept as provided in subsection (b), no funds appropriated or otherwise made available for the official travel expenses of a Member of Congress or other officer or employee of any office in the legislative branch may be used for airline accommodations which are not coach-class accommodations. 
(b)ExceptionsFunds described in subsection (a) may be used for airline accommodations which are not coach-class accommodations for an individual described in subsection (a) if the use of the funds for such accommodations would be permitted under sections 301–10.121 through 301–10.125 of title 41 of the Code of Federal Regulations if the individual were an employee of an agency which is subject to chapter 301 of such title. 
(c)Rule of ConstructionNothing in this Act may be construed to affect any officer or employee of an office of the legislative branch which, as of the date of the enactment of this Act, is subject to chapter 301 of title 41 of the Code of Federal Regulations. 
(d)Definitions 
(1)Coach-class accommodationsIn this Act, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers. 
(2)Member of CongressIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 
3.Effective dateThis Act shall apply with respect to fiscal year 2015 and each succeeding fiscal year.  
 
